PER CURIAM.
Lloyd C. King appeals sentences he received after a jury rendered a verdict finding him guilty of twenty-three counts of forgery and thirteen counts of grand theft. He does not challenge the jury verdicts finding him guilty of these charges. We reverse the judgments and sentences in order to obtain correct written orders. The current sentencing documents, entered after the trial court issued an order granting Mr. King’s motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), are internally inconsistent and ambiguous. On remand, the court shall enter new judgments and sentences properly reflecting the appropriate convictions and sentences. The new document should reflect that count 24 was nol prossed by the State and that count 28 was a conviction for grand theft, not forgery. The trial court must also address those counts for which it did not orally pronounce an adjudication.
Reversed and remanded with directions consistent with this opinion.
ALTENBERND, NORTHCUTT, and DAVIS, JJ., Concur.